Pécora, J.
This is a motion by the defendant for judgment on the pleadings. Section 25 of the Domestic Relations Law expressly provides that “ Nothing in this article contained shall be construed to render void by reason of a failure to procure a marriage license any marriage solemnized between persons of full age * * It follows that the failure of the parties to procure a marriage license is not sufficient to invalidate a marriage solemnized between them (Matter of Levy, 168 Misc. 864). Nor does the failure to undergo the tests required as a condition of the issuance of a marriage license render a properly solemnized marriage null and void in the absence of a statute to that effect. There is nothing in the pleadings or other papers on which the present motion is based to indicate that the person who performed the marriage ceremony was 'not a duly ordainéd clergyman or minister.
The motion for judgment on the pleadings is accordingly denied.